Title: From George Washington to Peyton Short, 31 July 1799
From: Washington, George
To: Short, Peyton



Sir,
Mount Vernon 31st July 1799

I avail myself of your obliging offer (when last in Virginia to serve me in Kentucky) by requesting the favour of you to have

the Deed, herewith sent admitted to Record in the County of Kentucky, in which the land may now be, if a division of Jefferson has been made since the granting of the Patent, originally.
This Land was conveyed to me by Genl Lee, and is of Record in the Territory of the Commonwealth before Kentucky was acknowledged as a State; but I thot it best, on account of some little informalities, (which, however, would not have affected the title) to have the business take its present shape. wch makes it necessary to be of Record in the County & State in which the land is situated.
Not knowing with precision, what time is allowed by the Laws of Kentucky for proofs of this kind, the Deed may come to your hands out of Season. Should this happen, I would thank you to advise me in order that I may be certain of its having got to your hands, you would do me a favour in acknowledging the receipt ⟨of it⟩ under any circumstances.
The expence attending this business, be what it may, will, with thanks also, be most chearfully paid by Sir Your Most Obedt Very Humble Servant

Go: Washington

